IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

HERBERT H. MEYER JR., ET AL.,              NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D16-0397

U.S. BANK, NATIONAL
ASSOCIATION, ET AL.,

      Appellee.

_____________________________/

Opinion filed March 9, 2016.

An appeal from an order of the Circuit Court for Walton County.
David W. Green, Judge.

Herbert H. Meyer Jr., pro se, Appellant.

Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller of
Akerman LLP, Fort Lauderdale, for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.